BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                   No. 06-15-00045-CV

  Dudley Construction, LTD., Richard Mark Dudley, and Hartford Fire Insurance
                                   Company

                                               v.

                                 ACT Pipe & Supply, Inc.

     (No. 12-000281-CV-361 IN 361ST DISTRICT COURT OF BRAZOS COUNTY)


TYPE OF FEE                      CHARGES       PAID        BY
MOTION FEE                            $10.00   E-PAID      LISA M NORMAN
SUPPLEMENTAL CLERK'S RECORD            $0.00   UNKNOWN     ROBERT SWEARINGEN
SUPPLEMENTAL CLERK'S RECORD           $33.00   PAID        ROBERT SWEARINGEN
MOTION FEE                            $10.00   E-PAID      ROBERT A SWEARINGEN
REPORTER'S RECORD                  $6,877.00   UNKNOWN     ROBERT A SWEARINGEN
CLERK'S RECORD                     $1,200.00   UNKNOWN     ROBERT A SWEARINGEN
FILING                               $100.00   TRANSFER    ROBERT A SWEARINGEN
INDIGENT                              $25.00   TRANSFER    ROBERT A SWEARINGEN
SUPREME COURT CHAPTER 51 FEE          $50.00   TRANSFER    ROBERT A SWEARINGEN
REQUIRED TEXAS.GOV EFILING FEE        $20.00   TRANSFER    ROBERT A SWEARINGEN


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                          IN TESTIMONY WHEREOF,
                                                          witness my hand and the Seal of
                                                          the COURT OF APPEALS for
                                                          the Sixth District of Texas, this
                                                          June 4, 2018.

                                                          DEBRA AUTREY, CLERK


                                                          By ___________________________
                                                                                  Deputy